Case 16-09481        Doc 48     Filed 12/10/18     Entered 12/10/18 12:29:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-09481
         Vernon E Mccants
         Nelie Mccants
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/18/2016.

         2) The plan was confirmed on 07/29/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/05/2018.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 33.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,700.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-09481      Doc 48     Filed 12/10/18     Entered 12/10/18 12:29:52                Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $57,737.28
        Less amount refunded to debtor                       $3,186.49

 NET RECEIPTS:                                                                                $54,550.79


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,210.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $2,922.48
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                              $6,132.48

 Attorney fees paid and disclosed by debtor:               $790.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim       Principal       Int.
 Name                             Class    Scheduled      Asserted         Allowed        Paid         Paid
 AMERICAS BACKYARD            Unsecured       4,658.00            NA              NA            0.00        0.00
 BECKET & LEE LLP             Unsecured          476.00        476.12          476.12          47.61        0.00
 CAPITAL ONE AUTO FINANCE     Unsecured       7,060.00       7,060.92        7,060.92        706.09         0.00
 CATON RIDGE HOMEOWNERS ASSOC Secured            656.00        656.00          656.00        656.00         0.00
 CATON RIDGE HOMEOWNERS ASSOC Unsecured             NA         237.27          237.27          23.73        0.00
 CAVALRY INVESTMENTS          Unsecured       8,800.00     12,273.13        12,273.13      1,227.31         0.00
 CONSUMER PORTFOLIO SERVICES  Unsecured             NA         494.25          494.25          49.43        0.00
 CONSUMER PORTFOLIO SERVICES  Secured        17,582.00     17,582.00        17,582.00     10,033.68    1,402.25
 FAY SERVICING                Secured        50,102.00     18,493.41        18,493.41     18,493.41         0.00
 FAY SERVICING                Secured              0.00          0.00            0.00           0.00        0.00
 ILLINOIS DEPT OF HEALTHCARE  Priority             0.00           NA              NA            0.00        0.00
 INTERNAL REVENUE SERVICE     Priority        3,012.00            NA              NA            0.00        0.00
 PORTFOLIO RECOVERY ASSOC     Unsecured          473.00        472.81          472.81          47.28        0.00
 PRESENCE HEALTH              Unsecured             NA         300.00          300.00          30.00        0.00
 PRESENCE HEALTH              Unsecured             NA         300.00          300.00          30.00        0.00
 QUANTUM3 GROUP               Unsecured       7,458.35       6,799.73        6,799.73        679.97         0.00
 REGIONAL ACCEPTANCE CORPORAT Secured        23,045.00     23,045.00        23,045.00     13,094.55    1,844.03
 REGIONAL ACCEPTANCE CORPORAT Unsecured             NA         529.71          529.71          52.97        0.00
 ATG CREDIT                   Unsecured          346.00           NA              NA            0.00        0.00
 ATG CREDIT                   Unsecured       1,177.00            NA              NA            0.00        0.00
 AT&T MIDWEST                 Unsecured          132.00           NA              NA            0.00        0.00
 CITIMORTGAGE                 Unsecured            0.00           NA              NA            0.00        0.00
 CITIMORTGAGE INC             Unsecured            0.00           NA              NA            0.00        0.00
 CITY OF JOLIET               Unsecured          150.00           NA              NA            0.00        0.00
 CREDIGY RECEIVABLES          Unsecured       4,400.00            NA              NA            0.00        0.00
 ESCALLATE LLC                Unsecured       1,228.00            NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-09481      Doc 48       Filed 12/10/18    Entered 12/10/18 12:29:52                Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim         Principal       Int.
 Name                              Class    Scheduled      Asserted     Allowed          Paid          Paid
 MRC RECEIVABLES CORP           Unsecured      1,200.00            NA             NA           0.00        0.00
 VILLA PARK PHOTO ENFORCEMENT   Unsecured         200.00           NA             NA           0.00        0.00
 VILLAGE OF BELLWOOD            Unsecured         200.00           NA             NA           0.00        0.00
 VILLAGE OF NEW LENOX           Unsecured         200.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00             $0.00                   $0.00
       Mortgage Arrearage                              $18,493.41        $18,493.41                   $0.00
       Debt Secured by Vehicle                         $40,627.00        $23,128.23               $3,246.28
       All Other Secured                                  $656.00           $656.00                   $0.00
 TOTAL SECURED:                                        $59,776.41        $42,277.64               $3,246.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                 $0.00               $0.00
        Domestic Support Ongoing                             $0.00                 $0.00               $0.00
        All Other Priority                                   $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $28,943.94          $2,894.39                   $0.00


 Disbursements:

        Expenses of Administration                           $6,132.48
        Disbursements to Creditors                          $48,418.31

 TOTAL DISBURSEMENTS :                                                                       $54,550.79




UST Form 101-13-FR-S (9/1/2009)
Case 16-09481        Doc 48      Filed 12/10/18     Entered 12/10/18 12:29:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
